Citation Nr: 1516518	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served in the United States Army National Guard and had active duty from September to December 2002, from January 2003 to December 2004, and from August 2005 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The December 2008 rating decision, in pertinent part, denied entitlement to service connection for a bilateral knee disorder and headaches, and the Veteran filed a timely notice of disagreement.  The September 2009 rating decision, in pertinent part, again denied entitlement to service connection for a bilateral knee disorder, but granted service connection for migraine headaches and assigned an initial noncompensable rating.  The Veteran perfected an appeal as to the denial of service connection for a bilateral knee disorder and the initial rating assigned for his migraine headache disability.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a May 2012 decision, the Board denied entitlement to service connection for a bilateral knee disorder and granted an initial 10 percent rating for migraine headaches.  

In a May 2012 rating decision, the RO effectuated the Board's decision, granting a 10 percent rating for migraine headaches, effective April 24, 2008.

In September 2013, pursuant to a settlement agreement in the case of Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the Veterans Law Judge who conducted the March 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after appearing at a new hearing, this time by video conference.

A June 2014 Board decision vacated the May 2012 Board decision.  The Board will not disturb the initial 10 percent rating granted for migraine headaches in the May 2012 Board decision, which was vacated.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the February 2015 video conference hearing, the Veteran testified that his migraine headache disability had become worse since the last VA examination in May 2009.  After obtaining outstanding treatment records from the VA Medical Center (VAMC) in Phoenix, Arizona, the AOJ should arrange for a new VA examination.

Regarding his knees, competent post-service VA medical evidence reflects a diagnosis of findings consistent with patellofemoral syndrome, right worse than left in August 2008.  An August 2008 right knee x-ray was reportedly normal.  A December 2008 orthopedic surgery consultation note indicated that x-rays revealed chondromalacia patella; it is unclear whether the x-rays included the left knee.  The impression of a February 2009 right knee MRI was right knee medial popliteal cyst; suggestion of irregularity of contour and signal intensity of cartilage at the medial femoral-tibial compartment consistent with chondrosis/cartilage loss; ligaments and menisci appear intact.  The reports of right (and possibly left) knee x-rays are not associated with the claims file; the AOJ should obtain those records.  Then, the AOJ should arrange for a VA orthopedic examination to obtain a medical opinion regarding the etiology of the Veteran's claimed right and left knee disorders.

The Veteran contends that he has a bilateral knee disorder as a result of the "wear and tear of service."  His service treatment records are silent for complaints, diagnosis, or treatment related to any knee problems.  The reported onset of knee symptoms such as pain or numbness varied among post-service statements made to VA treatment providers and in statements made in support of his claim.  For example, during April 2007 VA treatment, he complained of low back and right ankle problems, which he complained of during military service and for which service connection has been established.  He also indicated that he exercised one-and-a-half to three hours every day.  He did not identify any knee problems.

His claim for service connection for a bilateral knee disorder was received in April 2008.

During August 2008 VA treatment, he stated that both of his knees had bothered him since returning from his deployment.  At the August 2010 hearing, he testified that he first started noticing his knees about a quarter to halfway through his period of service from January 2003 to December 2004 during Operation Enduring Freedom while stationed at Luke Air Force Base.  He stated he was standing eight hours per day when performing his duties as a military police officer and was "taking a little bit of aspirin here and there," but did not "see it as any issue" or "think too much of it."  He also testified that during his subsequent period of service when stationed in Iraq, he wore heavy equipment and gear and went up and down one or two flights of stairs with armor on to transport people between their cells and court.  However, "at the time [he] still didn't think there was much of an issue."  Finally, at the hearing in February 2015, he testified he first noticed problems with his knees about three to six months after arriving in Iraq [between February and May 2006].  The Board requires a medical opinion to determine whether any current right or left knee disorder was incurred in or otherwise related to military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the Phoenix VAMC and related clinics dating since April 2010, including all radiology reports related to the right and left knee dating since December 2006.

2.  After outstanding VA treatment records are obtained and associated with the claims file, the Veteran should be afforded an orthopedic VA examination to determine the nature and etiology of the claimed bilateral knee disorder.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right or left knee disorder began in service or is otherwise due to any incident in service, such as general wear and tear.

A medical analysis and rationale are to be included with all opinions expressed.

3.  After outstanding VA treatment records are obtained and associated with the claims file, the Veteran should be afforded a neurological VA examination to determine the severity of his migraine headache disability.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, the examiner should provide an opinion as to which of the following rating criteria best describes the Veteran's migraine headache disability based on the severity, frequency, and duration of attacks:

a) With characteristic prostrating attacks averaging one in 2 months over last several months, 
b) With characteristic prostrating attacks occurring on an average once a month over last several months, or 
c) With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A medical analysis and rationale are to be included with all opinions expressed.

4.  After completion of the above, the AOJ should adjudicate the issues of entitlement to service connection for a bilateral knee disorder and an initial rating in excess of 10 percent for migraine headaches.  If any benefit sought on appeal remains denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




